Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2014/0348434 A1; hereafter: Xu).
Regarding Claim 1, Xu teaches: an object detection device (Figure 6) for detecting a target object from an image (Abstract: “Systems, apparatus and methods are described related to accelerated object detection filter using a video estimation module”), the object detection device comprising a processor configured with a program to perform operations (Figure 6: element 602) comprising: operation as a first detection unit configured to detect a plurality of candidate regions in which the target object exists from the image (¶45: “Processing may continue from operation 202 to operation 204, “DETERMINE A REGION OF THE INPUT IMAGE”, where an individual region of the input image may be determined … The region may an individual region of multiple regions of the input image”); operation as a region integration unit configured to determine one or more integrated regions based on the plurality of candidate regions detected by the first detection unit (¶58: “Processing may continue at operation 332, “MERGE”, where any received region(s) that passed prior processing may optionally be merged to form one or more merged object candidate regions. The merge may be implemented via graphics processing unit 120 or one or more central processing unit(s), for example”); operation as a selection unit configured to select at least a part of the one or more integrated regions (¶52: “where an individual region of the input image may be determined. The region may be an individual region of multiple regions of the input region and may be selected or determined for object detection; ¶58: “Processing may continue at operation 332, “MERGE”, where any received region(s) that passed prior processing may optionally be merged to form one or more merged object candidate regions.”; merged regions are selectable as well); and operation as a second detection unit configured to detect the target object from the selected integrated region using a detection algorithm different from a detection algorithm used by the first detection unit (¶59: “Processing may continue from operation 332 to operation 334, “IDENTIFY OBJECTS OF INTERESTS”, where object recognition module 160 may perform object recognition on received object candidate regions and/or merged object candidate regions.” Figure 3: shows that the object recognition module performs object recognition on regions that passes the cascade filter section, which identifies the initial regions, using a different detection method than the cascade filter section.).
Regarding Claim 9, Xu teaches: the object detection device according to claim 1, wherein a calculation amount of the detection algorithm of the second detection unit is larger than that of the detection algorithm of the first detection unit (¶22: “other regions of the image may be similarly evaluated and pre-filtered such that only a portion of the image (i.e., the portion of the image not pre-filtered) may be processed by an object recognition module. Such pre-filtering may save valuable computational resources.”; implies that the pre-filtering process to identify regions help save computation resources for a more computationally heavy object recognition.).
Regarding Claim 10, Xu teaches: the object detection device according to claim 1, wherein the target object comprises a human face or a human body (¶26: “Object of interest 112 may generally include any object for which object detection and/or recognition may be desired such as, for example, a face, an eye, a landmark, a written character, a human, or an automobile, or the like.”).
Regarding Claim 11, Claim 11 recite a method that is implemented by the device of Claim 1. Therefore, the rejection of Claims 1 is equally applied. (See Figure 1 and 3)
Regarding Claim 16, Claim 16 recites a non-transitory computer readable storage medium storing a program that, when executed, performs the method of Claim 11 using the device of Claim 1. Therefore, the rejection of Claim 1 is equally applied (See ¶61 and Figure 6: element 606).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claims above, and further in view of Corcoran et al. (US 2015/0092078 A1; hereafter: Corcoran).
Regarding Claim 2, Xu teaches: the object detection device according to claim 1, wherein the image comprises a moving image (¶26: “In general, input image 110 may be any suitable image or video data such as, for example, an image file or a video frame, or the like”), but does not explicitly teach the processor is configured with the program to perform operations further comprising an operation as a 
In a related art, Corcoran teaches: the processor is configured with the program to perform operations further comprising an operation as a tracking unit (Figure 1: element 111: Face Tracking Module) configured to track a target object, wherein a result of operation as the second detection unit or operation as the tracking unit is defined as a final detection result in each frame (¶61: “A final set of face region [145] can be output by the module [111] for use elsewhere in the camera or to be stored within or in association with an acquired image for later processing”), in a current frame, operation as the tracking unit comprises tracking the object confirmed to be the target object in a previous frame (¶60: “After application of the fast face detector [280] any newly detected face candidate face regions [141] are passed onto a face tracking module [111] where any face regions confirmed from previous analysis [145] may be merged with new candidate face regions prior to being provided [142] to a face tracker [290]”), and the selected at least part of the one or more integrated regions is at a position other than a region confirmed to be the target object in the previous frame (¶68: “when the face detector [280] provides a new set of candidate regions [141] to the face tracking module [111], these candidate regions are preferably merged with the previous set of confirmed regions”; the implication here is that the confirmed objects are known and object detection is done on areas that have unconfirmed objects.) for detecting multiple objects across a sequence of images without detecting the same object multiple times.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu with the above teachings of Corcoran 
Regarding Claim 3, Xu, in view of Corcoran, teaches: the object detection device according to claim 2, wherein operation as the selection unit comprises selecting a predetermined number of the one or more integrated regions having reliabilities equal to or more than a threshold from integrated regions (Xu: ¶53: “The resulting computation may be compared to a threshold value to determine whether the region passes the linear classifier stage”; the threshold value in ¶53 is used to determine the regions for additional processing), the selected integrated regions being at positions other than the region confirmed to be the target object in the previous frame (Corcoran: ¶68: “when the face detector [280] provides a new set of candidate regions [141] to the face tracking module [111], these candidate regions are preferably merged with the previous set of confirmed regions”; the implication here is that the confirmed objects are known and object detection is done on areas that have unconfirmed objects.).
Regarding Claim 4, Xu, in view of Corcoran, further teaches: the object detection device according to claim 2, wherein operation as the selection unit comprises selecting a predetermined number of integrated regions having larger sizes from integrated regions at positions other than the region confirmed to be the target object in the previous frame (Corcoran: ¶136: “there may be three principle processing steps applied to each preview image frame: (i) a detection algorithm 402 is run over at least a portion of the image frame at a subset of the full range of detector scales; (ii) any new candidates determined from step (i) are merged 404 with the tracked candidates determined during the previous image frame, and then (iii) a variable size face detector and/or one or more confirming filters are run 406 to more accurately determine the size, location, local contrast, luminance and/or color gamut of the merged face regions.”)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Xu, in view of Corcoran, with the additional teaching of Corcoran to incorporate selecting regions with larger sizes. The motivation in doing so would lie in ensuring that the entirety of the object is detected in a specific region.
Regarding Claim 5, Xu, in view of Corcoran, teaches: the object detection device according to claim 2, wherein operation as the selection unit comprises selecting an integrated region in consideration of a detection score (Xu: ¶53: “The resulting computation may be compared to a threshold value to determine whether the region passes the linear classifier stage”; the threshold value in ¶53 is used to determine the regions for additional processing) by the second detection unit in the previous frame (¶68: “when the face detector [280] provides a new set of candidate regions [141] to the face tracking module [111], these candidate regions are preferably merged with the previous set of confirmed regions”; implies that there are multiple iterations of image processing and that each set of regions undergoes another round of detection).
Regarding Claim 6, Xu, in view of Corcoran, further teaches: the object detection device according to claim 2, wherein operation as the selection unit comprises selecting an integrated region (¶52: “where an individual region of the input image may be determined. The region may be an individual region of multiple regions of the input region and may be selected or determined for object detection; ¶58: “Processing may continue at operation 332, “MERGE”, where any received region(s) that passed prior processing may optionally be merged to form one or more merged object candidate regions.”; merged regions are selectable as well) in consideration of a direction of the target object (Corcoran: ¶50: “In certain embodiments, the acquisition device includes an orientation sensor which indicates the likely orientation of faces in acquired images.”)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Xu, in view of Corcoran, with the additional teachings of Corcoran to incorporate image processing in consideration of the orientation of the image subject. The motivation in doing so would lie in improved processing requirements and face detection accuracy. 
Regarding Claims 12-13, Claims 12-13 recites a method that is implemented by the device of Claims 2-4 and 6. Therefore, the rejections of Claims 2-4 and 6 is equally applied. (See Xu: Figure 1 and 3)

Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Corcoran as applied to claims above, and further in view of Tsurumi et al. (US 2011/0050939 A1; hereafter: Tsurumi).
Regarding Claim 7, Xu, in view of Corcoran, teaches: the object detection device according to claim 2 wherein the processor is configured with the program to perform operations further comprising operation as a preprocessing unit configured to perform a preprocess on a region in a current frame image corresponding to the region of the object confirmed to be the target object in the previous frame, the preprocess causing the region not to be detected as the object (Corcoran: ¶136: “there may be three principle processing steps applied to each preview image frame: (i) a detection algorithm 402 is run over at least a portion of the image frame at a subset of the full range of detector scales; (ii) any new candidates determined from step (i) are merged 404 with the tracked candidates determined during the previous image frame”)
In a related art, Tsurumi teaches: wherein operation as the first detection unit comprises detecting the target object from the preprocessed current frame image to prevent the region confirmed to be the target object in the previous frame image from being an integrated region (Figure 20 shows that after a region has been detected it is removed in subsequent processing; ¶282: “consider the case illustrated in Fig. 20, wherein a face region 281 has been detected in the detection region for pyramid image 43-1 (in this case, the detection region is the entire pyramid image 43-1). In this case, the face region 281 is removed from the detection region for the pyramid image 43-2.”) for removing regions and areas that have already been confirmed as having an object.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu, in view of Corcoran, with the above teachings of Tsurumi to incorporate the removal or exclusion of confirmed object regions. The motivation in doing so would lie in reduced computational resources as resources will not be spent processing the removed or excluded region.
Regarding Claim 8, Xu, in view of Corcoran, and in further view of Tsurumi teaches: the object detection device according to claim 2 wherein the processor is configured with the program to perform operations further comprising operation as a memory unit that stores a position of the region confirmed to be the target object in the previous frame image (Corcoran: ¶61: “A final set of face region [145] can be output by the module [111] for use elsewhere in the camera or to be stored within or in association with an acquired image for later processing”), wherein operation as the selection unit comprises excluding an integrated region at a position stored in the memory unit from selection targets (Tsurumi: Figure 20 shows that after a region has been detected it is removed in subsequent processing; Tsurumi: ¶282: “consider the case illustrated in Fig. 20, wherein a face region 281 has been detected in the detection region for pyramid image 43-1 (in this case, the detection region is the entire pyramid image 43-1). In this case, the face region 281 is removed from the detection region for the pyramid image 43-2.”).
¶Claims 14-15 recite a method that is implemented by the device of Claims 7 and 8. Therefore, the rejections of Claims 7-8 are equally applied. (See Xu: Figure 1 and 3)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogura et al. (US 2011/0241991 A1), Hu (US 2010/0296701 A1), Magai et al. (US 2017/0011523 A1), Chen et al. (US 2019/0130580 A1), Tsuji (US 2016/0335780 A1), Rui et al. (US 2005/0147278 A1), Ko et al. (US 2007/0031041 A1), Tsuji (US 2013/0286218 A1), Nakano et al. (US 2004/0091153 A1), Katano (US 2012/0057748 A1), Ray et al. (US 6,940,545 B1), Yano et al. (US 2016/0260226 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668